DETAILED ACTION
	This is the first office action on the merits of the instant application, which was filed June 3, 2015.  The application contains Claims 1-20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: In paragraph [0002], line 6, “rad bvar” should probably read --radar--.  
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 18 of this application are patentably indistinct from claim 12 of Application No. 16/939,250. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1 and 18 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of copending Application No. 16/939,240 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan, et al., “Extended Object Tracking using IMM Approach for a Real-World Vehicle Sensor Fusion System,” 2017 IEEE International Conference on Multisensor Fusion and Integration for Intelligent Systems (MFI 2017), November 16 - 18, 2017.

Yuan et al. teaches, according to claim 1, a system for tracking an expanded state of an object including a kinematic state indicative of a position of the object (sec. III: "dynamic state")  and an extended state indicative of one or combination of a dimension and an orientation of the object (sec. III: "shape state"), the system comprising: 
at least one sensor configured to probe a scene including a moving object with one or multiple signal transmissions to produce one or multiple measurements of the object per the transmission (fig. 2: "Lidar"); 
a processor configured to execute a probabilistic filter tracking a joint probability of the expanded state of the object estimated by a motion model of the object and a measurement model of the object (sec. III: "The dynamic state x( k) and shape state s( k) estimation procedures are carried out in a decoupled manner"), wherein the measurement model includes a center-truncated distribution having truncation intervals providing smaller probability for the measurements at the center of the center- truncated distribution inside of the truncation intervals and larger probability for the measurements outside of the truncation intervals (sec. III: "a truncated Gaussian model is employed for the shape estimation"), wherein the center-truncated distribution is a truncation of underlying untruncated Gaussian distribution according to the truncation intervals (sec. III: "a truncated Gaussian model is employed for the shape estimation"), wherein the probabilistic filter is configured to estimate the center-truncated distribution that fits the measurements and to produce mean and variance of the underlying Gaussian distribution corresponding to the center-truncated distribution, such that the mean of the underlying Gaussian distribution indicates the position of the object in the expanded state and the variance of the underlying Gaussian distribution indicates the dimension and the orientation of the object in the expanded state (eqn. (7)); and 
an output interface configured to output the expanded state of the object (implicit).

Regarding claim 2, the probabilistic filter is one or combination of a Bayesian filter, a Kalman filter, and a particle filter, and wherein the joint probability is a posterior probability conditioned on the expanded state estimated during previous iterations of the probabilistic filter (page 641, eqn (12) ff.: “An integrated (joint) probability data association [11] or global nearest neighbour approach can be carried out based on the likelihood information.”).
Regarding claim 3, the probabilistic filter iteratively executes the motion model to predict the expanded state and the measurement model to update the expanded state predicted by the motion model (eqns. (8-11) iteratively executes the prediction).
Regarding claim 4, the expanded state update includes scan- aggregation of measurements transformed from the global ego-vehicle coordinate to the local object coordinate ((sec. III.B) addresses the "shape-visibility-issue". Therefore, a scan-aggregation of measurements transformed to local object coordinates is an obvious extension).
Regarding claim 5, within an iteration of the execution by the probabilistic filter, the execution of the measurement model iteratively updates previous truncation intervals determined during a previous iteration of the probabilistic filter to produce current truncation intervals that fit the expanded state predicted by the motion model and updates the expanded state with the measurement model having the center-truncated distribution with the current truncation intervals (sec. III: "a truncated Gaussian model is employed for the shape estimation").
Regarding claim 6, the motion model predicts the expanded state of the object subject to fixed values of the dimension of the object and varying orientation of the object, such that the dimension of the object is updated only by the measurement model, while the orientation of the object is updated by both the motion model and the measurement model (sec. III: "shape state"; eqn(7)).
Regarding claim 7, the execution of the measurement model outputs a covariance matrix fitting the measurements, wherein diagonal elements of the covariance matrix define the dimension of the object, and wherein off-diagonal elements of the covariance matrix define the orientation of the object (eqn. (12)).
Regarding claim 8, the processor is further configured to change the truncation intervals in response to a change of an orientation of the object with respect to the sensor (The measurements in D1 are subject to noise and the truncation intervals are chosen accordingly (sec. III.B)).
Regarding claim 9, the processor is further configured to iteratively execute the probabilistic filter (eqns. (8-11) iteratively executes the prediction), wherein for each iteration, the probabilistic filter determines the truncation intervals based on a distance between clusters of the measurements, orients axis of the center-truncated distribution to connect the clusters of the measurements, generates the center- truncated distribution according to density of the measurements in the clusters, and estimates the mean and variance of the Gaussian distribution underlying the generated center-truncated distribution (sec. III: "a truncated Gaussian model is employed for the shape estimation").
Regarding claim 10, the center-truncated distribution is center-truncated Gaussian distribution (sec. III: "a truncated Gaussian model is employed for the shape estimation").
Regarding claim 11, at least one truncation interval is an open-ended interval ending in infinity to reflect the orientation of the vehicle with respect to the sensor (The measurements in D1 are subject to noise and the truncation intervals are chosen accordingly (sec. III.B)).
Regarding claim 12, the vehicle is oriented sidewise with respect to the sensor and the truncation interval for the width of the vehicle ends in the infinity on an opposite side of the vehicle from the sensor (The measurements in D1 are subject to noise and the truncation intervals are chosen accordingly (sec. III.B)).
Regarding claim 13, the vehicle is facing the sensor with its front or back side, and the truncation interval for the length of the vehicle ends in the infinity on an opposite side of the vehicle from the sensor (The measurements in D1 are subject to noise and the truncation intervals are chosen accordingly (sec. III.B)).
Regarding claim 14, the measurements are subject to noise, wherein the truncation intervals are determined for sources of the measurements without the noise, and wherein the probabilistic filter is configured to remove the noise from the measurements before evaluating likelihoods of the noise-free sources of the measurements according to the center-truncated distribution, such that the probabilistic filter generates the center-truncated distribution that fits the noise-free sources of the measurements (The measurements in D1 are subject to noise and the truncation intervals are chosen accordingly (sec. III.B)).
Regarding claim 15, the measurements are subject to noise, wherein the truncation intervals are determined directly for measurements, and wherein the probabilistic filter is configured to evaluate likelihoods of the measurements according to the hierarchical center-truncated distribution ((sec. III.B, C) discloses a hierarchical Gaussian model and a posterior probability), such that the probabilistic filter generates the hierarchical center-truncated distribution that fits the measurements (The measurements in D1 are subject to noise and the truncation intervals are chosen accordingly (sec. III.B)).
Regarding claim 16, the measurement model is a hierarchical measurement model defining probabilistic parameters of a hidden measurement of a noise-free source for each of the measurements, such that the probabilistic filter replaces the measurements with the hidden measurements in its execution ((sec. III.B, C) discloses a hierarchical Gaussian model and a posterior probability).

Yuan et al. teaches, according to claim 18, a method for tracking an expanded state of an object including a kinematic state indicative of a position of the object (sec. III: "dynamic state") and an extended state indicative of one or combination of a dimension and an orientation of the object (sec. III: "shape state"), wherein the method uses a processor coupled to a memory storing executable instructions when executed by the processor carry out steps of the method, comprising: 
probing, by at least one sensor (fig. 2: "Lidar"), a scene including a moving object with one or multiple signal transmissions to produce one or multiple measurements of the object per the transmission sec. III: "The dynamic state x( k) and shape state s( k) estimation procedures are carried out in a decoupled manner"); executing a probabilistic filter tracking a joint probability of the expanded state of the object estimated by a motion model of the object and a measurement model of the object, wherein the measurement model includes a center-truncated distribution having truncation intervals providing smaller probability for the measurements at the center of the center-truncated distribution inside of the truncation intervals and larger probability for the measurements outside of the truncation intervals (sec. III: "a truncated Gaussian model is employed for the shape estimation"), wherein the center-truncated distribution is a truncation of underlying untruncated Gaussian distribution according to the truncation intervals (sec. III: "a truncated Gaussian model is employed for the shape estimation"), wherein the probabilistic filter estimates the center-truncated distribution that fits the measurements and to produce mean and variance of the underlying Gaussian distribution corresponding to the center-truncated distribution, such that the mean of the underlying Gaussian distribution indicates the position of the object in the expanded state and the variance of the underlying Gaussian distribution indicates the dimension and the orientation of the object in the expanded state (eqn. (7)); and 
outputting, via an output interface, the expanded state of the object (implicit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al.
Yuan et al. teaches the system of claim 1, but does not expressly teach a memory configured to store a model of a vehicle including the motion model of the object subject to process noise and the measurement model of the object subject to measurement noise, such that one or combination of the process noise and the measurement noise bounds an uncertainty of the expanded state of the object; wherein the processor is configured to determine a control input to a controller of a vehicle using the model of the vehicle with the expanded state having bounded uncertainty, and control the vehicle according to the control input; and wherein the vehicle is operatively connected to the system.  However, Yuan et al. specifically teaches that the disclosed system is intended for use in autonomous driving (“Autonomous driving poses unique challenges for vehicle environment perception due to the complex driving environment where the autonomous vehicle finds itself in and interacts with surrounding objects. Precise tracking of the relevant traffic participants (e.g., vehicles/byciclists/pedestrians) becomes a key component for the task of comprehensive environmental perception and scene understanding.”; and “In this study, from systematic point of view, we design an interacting multiple model based extended object tracker with proper likelihood compensation in the statistically-distorted real world. It can be shown that the presented tracker can deliver an effective estimation performance in real road traffic of the imperfect world.”).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to implement the determination of environmental actors into the operation of the intended autonomous vehicle.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665